Title: To Benjamin Franklin from Richard Bache, 28 April 1784
From: Bache, Richard
To: Franklin, Benjamin



Dear & Hond. Sir
Philadelphia April 28. 1784

I take this opportunity Via Amsterdam with pleasure to acquaint you, of Sally’s safe delivery of a fine boy, whom we

intend calling Richard; and that she is well down Stairs again, and the Child perfectly hearty— We have no Letters from you since Barney’s arrival, we are however flattering ourselves with the pleasure of seeing you this approaching Summer; Whenever you come you will find the circle of your old Friends decreased; Dr. Bond & Mr. Rhoads are both gone to the Land of Spirits; Mr. Roberts is still alive, but very infirm— The Family is well; I am looking out for a Summer retreat for them, in a healthy spot; but the great demand there is for these kind of places, owing to the number of Strangers lately arrived among us, renders it difficult to procure an eligible place on reasonable terms—
Sally & the Children join me in Duty & Affection to yourself, Temple & Benny— I am ever Dear sir Your affectionate son

Rich. Bache
Dr. Franklin

